NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4084-15T2

JOSEPH JACKSON,

        Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

        Defendant-Respondent.

______________________________

              Submitted September 19, 2017 – Decided October 6, 2017

              Before Judges Yannotti, Leone, and Mawla.

              On appeal from the Board of Trustees of Police
              and Firemen's Retirement System, PFRS No.
              3-10-47304.

              Jacobs & Barbone, PA, attorneys for appellant
              (Louis M. Barbone and John R. Stein, on the
              brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa H. Raksa,
              Assistant Attorney General, of counsel; Daniel
              F. Thornton, Deputy Attorney General, on the
              brief).

PER CURIAM
      Petitioner Joseph Jackson appeals from an April 12, 2016

decision by the Board of Trustees (Board) of the Police and

Firemen's Retirement System (PFRS) denying his request to use

accrued leave time as additional service credit for calculation

of retirement benefits.         We affirm.

      Jackson enrolled in the PFRS on October 1, 1988, based on his

employment    as   a   police    officer    with   the   Township   of    Berlin

(Township). On August 27, 2012, Jackson, then the Chief of Police,

was suspended with pay pending investigation of a sexual harassment

complaint.    On January 3, 2013, Jackson was charged with three

counts of sexual harassment.         On May 10, 2013, Jackson submitted

a   letter   of    resignation    and   applied    for    service   retirement

effective June 1, 2013.         On June 10, 2013, the Township submitted

a Certification of Service and Final Salary-Retirement to the

Board on behalf of Jackson confirming termination of his employment

effective May 10, 2013.

      At its September 9, 2013 meeting, the Board approved Jackson's

service retirement effective June 1, 2013.               See N.J.S.A. 43:16A-

5(1).   Jackson received retirement benefits.               Specifically, he

received a retroactive check for June and July benefits and monthly

benefits thereafter.       The Township also paid Jackson a lump sum

for his accrued leave time. Jackson's total accrued service credit

was twenty-four years and eight months.            He needed one hundred and

                                        2                                A-4084-15T2
eight days of creditable service to reach twenty-five years of

service.   Twenty-five years of service qualifies an employee for

a special retirement, which provides a greater pension benefit and

post-retirement medical coverage.

     Jackson requested that the Board certify he had attained

twenty-five years of creditable service in the PFRS.                Jackson

sought to apply his accrued leave time as creditable time for

pension purposes.     The Board denied the request.

     In its written decision, the Board found that N.J.S.A. 43:16A-

1 excludes from its definition of compensation for services, and

thus creditable service, "individual salary adjustments which are

granted primarily in anticipation of [a] member's retirement[.]"

In Jackson's case, the Board found application of accrued time

toward   creditable   service     would   be    in   anticipation   of   his

retirement.

     The   Board   noted   that   N.J.S.A.     43:16A-4(a)   states:   "Only

service as a policeman . . . paid for by an employer, which was

rendered by a member since that member's enrollment . . . shall

be considered as creditable service for the purposes of this act."

The Board observed that this statute requires a police officer to

render services in order to receive pension credit, but Jackson

rendered no services after his resignation on May 10, 2013.

Moreover, no pension contributions were made by the Township for

                                     3                              A-4084-15T2
Jackson from the date of his resignation to his twenty-five-year

anniversary.

     The Board also found that N.J.A.C. 17:4-4.1(a)(2) excludes

"extra    compensation"      from       compensation       subject     to    pension

contributions      creditable      for     retirement       purposes,       and       the

regulation defines lump sum payments for "vacation . . . [and]

accumulated sick leave" as a form of extra compensation.                              The

Board reasoned that "the crediting of service and salary credit

is predicated on the performance of service in a PFRS-covered

position.    In absence of active service, no pension credit may be

granted."    The Board found Jackson, who had resigned, did not meet

these criterion and denied his request.

     On   appeal,       Jackson   urges       reversal    asserting        the     Board

committed a mistake of law.              Specifically, Jackson argues the

Board improperly considered his accumulated leave time as "extra

compensation," and thus not creditable as salaried compensation

for creditable service purposes. Also, Jackson argues his contract

did not address how accumulated sick time or unused vacation time

is treated upon retirement, and the Board's failure to certify the

accrued     time   as     creditable      service        time     "frustrates         the

legislative     intent     of     the    pension     and        unfairly    punishes

[Jackson][.]"      Indeed, Jackson asserts the Township historically

permitted its police officers and former police chiefs to apply

                                          4                                      A-4084-15T2
sick leave time toward creditable service by certifying retirement

as of the date the accrued leave time is exhausted.                    He argues his

leave time should accordingly be applied to his creditable service.

     "In       light    of    the    executive    function     of   administrative

agencies, judicial capacity to review administrative actions is

severely limited."           In re Musick, 143 N.J. 206, 216 (1996) (citing

Gloucester Cty. Welfare Bd. v. New Jersey Civil Serv. Comm'n, 93
N.J. 384, 390 (1993)).              The judiciary can intervene only in "rare

circumstances in which an agency action is clearly inconsistent

with its statutory mission or other state policy."                  Ibid.     We must

affirm     a    decision      of     an   administrative      agency    unless     the

determination is arbitrary, capricious, unsupported by substantial

credible evidence in the record, or contrary to express or implied

legislative policies. In re Juvenile Det. Officer, 364 N.J. Super.
608, 614 (App. Div. 2003).             Furthermore, we are required to "defer

to an agency's expertise and superior knowledge of a particular

field."        Greenwood v. State Police Training Ctr., 127 N.J. 500,

513 (1992).

     We        have    carefully      considered     Jackson's      arguments      and

thoroughly reviewed the record.                  We are convinced the Board's

decision is supported by sufficient credible evidence and that

Jackson's       arguments      are    without    sufficient    merit     to   warrant

discussion in a written opinion.                We add only that Jackson faults

                                            5                                 A-4084-15T2
the Board for his own choices.    He chose his own retirement date,

opting to resign effective immediately on May 10, 2013.          He did

not reach a "terminal leave" agreement with the Township allowing

him to exhaust his accrued leave time before resigning.        The Board

properly used the date he chose for the end of his "service as a

policeman" as the end of his "creditable service."             N.J.S.A.

43:16A-4(a).

     Therefore,   the   Board's   final   determination   is   affirmed

substantially for the reasons set forth in its April 12, 2016

decision.   R. 2:11-3(e)(1)(D) and (E).

     Affirmed.




                                   6                             A-4084-15T2